DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	 This office correspondence is in response to the application filed on 2/18/2020. 
3.	Claims 1-15 are pending.

CLAIM INTERPRETATION
4.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


5.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the
description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.

As explained in MPEP §2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function;

(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g.,

“means for”) or another linking word or phrase, such as “configured to” or “so that”; and

(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.

6.	Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.

7.	Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.

8.	Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

9.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitations are: “a first signal processing unit for processing” , “ a second signal processing unit for processing,”, and “a swapping unit for swapping” and “a data networking module configured to establish” in claim 1.

10.	Applying three prong test.
 The limitations in claim 1 “a first signal processing unit for processing” , “ a second signal processing unit for processing”, and “a swapping unit for swapping” and “a data networking module configured to establish” meets the 3-prong test because: (A) it uses a term ("unit") used as a substitute for "means" that is a generic placeholder for performing the claimed function; (B) the generic placeholder is modified by functional language (i.e.,for); and (C) the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
Therefore, the limitation in claim 1, are 35 U.S.C. 112 (f) limitations.

11.	Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the
corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recites sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
12.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

13.	Claims 1-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventors, at the time the application was filed, had possession of the claimed invention.

14.	Regarding claim 1, limitations “a first signal processing unit for processing” , “ a second signal processing unit for processing”, and “a swapping unit for swapping” may be configured to program for detecting errors in a position sensor system.

14.	 As described above, the disclosure does not provide adequate structure to perform the claimed function. The specification does not demonstrate that that applicant has made an invention that achieves the claimed function because the invention is not described with sufficient detail the claimed function of detecting errors in a position sensor system, such that one of ordinary skill in the art can reasonably conclude that the inventor had possession of claimed invention.

15.	The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



16.	Claims 1-6 and are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding claim 1 limitations “a first signal processing unit for processing” , “ a second signal processing unit for processing”, and “a swapping unit for swapping” and “a data networking module configured to establish” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-6 and 9-13 are rejected under 35 U.S.C. 103 as being unpatentable over Mori (Pub No : US 2018/0231396 A1) in view of Walters (Pub No: US 2018/ 0017413 A1).

Regarding claim 1. Mori teaches a position sensor system, particularly for detecting rotary movement (Mori [0003] detection sensor for a rotation position), comprising:
a position sensor, particularly for detecting rotary movement, with a first sensor output and a second sensor output ( Mori [0003] and [0008] Fig 8, A magnetic sensor circuit has been used as rotation position detection sensor for magnetic sensor circuit 8100 outputs signals which are contained in the signals output from the Hall element 81a and the signals output from the Hall element 81b, by adding the respective signals output from the differential amplifier 84a and the signals output from the differential amplifier 84b );
a first signal processing unit for processing, particularly amplifying and filtering, the signal of the first sensor output or the second sensor output ( Mori [0028] and [0065] Fig 1, A magnetic sensor circuit 100, a first switch circuit 2, and a signal processing circuit 3 interpreted as a first signal processing unit includes a differential amplifier 4 interpreted as amplifying signal and Flicker noise has a frequency that is low frequency range noise, and can be removed by removing the low frequency range noise interpreted as filtering signal. In other words, flicker noise generated from the differential amplifier 4 can be removed by the chopping circuit described above and by a post-filter);
a second signal processing unit for processing, particularly amplifying and filtering, the signal of the second sensor output or the first sensor output (Mori [0064] and [0065] Fig 1, The second switch circuit 5 interpreted as a second signal processing unit, is a circuit for returning the frequency of a voltage signal amplified by and output from the differential amplifier 4, the differential amplifier 4 interpreted as amplifying signal are Flicker noise has a frequency that is low frequency range noise, and can be removed by removing the low frequency range noise interpreted as filtering signal.);
a first system output providing the output of the first signal processing unit or of the second signal processing unit ( Mori [0053] signal processing circuit 3 performs calculation between the respective first output signals selected by the first switch circuit 2, to thereby output second output signals interpreted the first signal processing unit or of the second signal processing unit) and
a second system output providing the output of the second signal processing unit or of the first signal processing unit (Mori [0064] second switch circuit 5 amplified by and output from the differential amplifier 4 to the original frequency of the voltage signal interpreted as output of the second signal processing unit or of the first signal processing unit ).
Mori does not teach wherein the position sensor system further comprises a swapping unit for swapping the first signal processing unit from the first sensor output and first system output to the second sensor output and second system output, and for simultaneously swapping the second signal processing unit from the second sensor output and second system output to the first sensor output and first system output and vice versa.
However Walters teaches wherein the position sensor system further comprises a swapping unit for swapping the first signal processing unit from the first sensor output and first system output to the second sensor output and second system output (Walters [0030] and [0032] rotor position sensor 22 is configured to detect rotation of one of the shafts 14 and output a rotor position signal where the controller 20 interpreted as swapping unit for swapping by transforming the stationary reference frame X, Y and the angle with mechanical dynamics θ.sub.M to rotating reference frame signals Q, D), and for simultaneously swapping the second signal processing unit from the second sensor output and second system output to the first sensor output and first system output and vice versa ( Walters [0031] and [0044] simply taking the arctangent of the raw sine and cosine outputs of the rotor position sensor interpreted as second sensor output and second system output, the base sine and cosine signals are refined to remove the error effects while retaining the desired mechanical dynamic content transforms the stationary reference interpreted as simultaneously swapping the second signal processing unit from the second sensor output frame signals X, Y and the angle θ.sub.M with mechanical dynamics to rotating reference frame signals).
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Mori by incorporating the teachings of Walters.
Doing so improves the base sine and cosine signals if the base fundamental frequency and a band of frequencies can be maintained and addresses fundamental problem of maintaining tracking with acceleration and removing additional error content if the rotating reference frame captures the dynamics associated with the shaft acceleration.

Regarding claim 2. Mori and Walters teach the position sensor system according to claim 1, and Walters further teaches comprising a control unit for processing the first system output and the second system output ( Walters [0030] and [0031] controller for processing output ).
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Mori by incorporating the teachings of Walters.
Doing so improves the base sine and cosine signals if the base fundamental frequency and a band of frequencies can be maintained and addresses fundamental problem of maintaining tracking with acceleration and removing additional error content if the rotating reference frame captures the dynamics associated with the shaft acceleration.

Regarding claim 3. Mori and Walters teach the position sensor system according to claim 2, and Walters further teaches wherein the control unit comprises a first analog-to-digital converter for the first system output, a second analog-to-digital converter for the second system output, and a digital signal processing unit for processing the signals of the first analog-to-digital converter and the second analog-to-digital converter( Walters [0029] and [0031] invertor interpreted as analog-to-digital converter for processing the signal ) .
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Mori by incorporating the teachings of Walters.
Doing so improves the base sine and cosine signals if the base fundamental frequency and a band of frequencies can be maintained and addresses fundamental problem of maintaining tracking with acceleration and removing additional error content if the rotating reference frame captures the dynamics associated with the shaft acceleration.. 

Regarding claim 4, Mori and Walters teach the position sensor system according to claim 2, and Mori further teaches wherein the control unit comprises a multiplexer for multiplexing between the first system output and the second system output (Mori [0049] first switch circuit 2 interpreted as a multiplexer for multiplexing selects, as first output signals, element signals is output from the output terminal VO2 of the first switch circuit 2 as a signal S2).
Mori does not teach a common analog-to-digital converter connected to the output of the multiplexer and a digital signal processing unit for processing the signal of the common analog-to-digital converter
However Walters teaches a common analog-to-digital converter connected to the output of the multiplexer and a digital signal processing unit for processing the signal of the common analog-to-digital converter ( Walters [0029] and [0031] invertor interpreted as analog-to-digital converter for processing the signal ) .
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Mori by incorporating the teachings of Walters.
Doing so improves the base sine and cosine signals if the base fundamental frequency and a band of frequencies can be maintained and addresses fundamental problem of maintaining tracking with acceleration and removing additional error content if the rotating reference frame captures the dynamics associated with the shaft acceleration.

Regarding claim 5. Mori and Walters teach the position sensor system according to claim 2, and Walters further teaches wherein the control unit detects ripples in the first system output and/or second system output caused by swapping the first signal processing unit and the second signal processing unit (Walters [0030] , [0032] and [0037] rotor position sensor 22 is configured to detect rotation of one of the shafts 14 and output a rotor position signal where the controller 20 interpreted as swapping unit for swapping by transforming the stationary reference frame X, Y and the angle with mechanical dynamics θ.sub.M to rotating reference frame signals Q, Dangle with error θ.sub.E. It should be noted that the error effectively repeats each mechanical cycle but the actual error pattern interpreted as unit detects ripples in the first system output ).

Regarding claim 6. Mori and Walters teach the position sensor system according to claim 2, and Mori further teaches wherein the control unit further determines magnitude for the ripples in the first system output and second system output ( Mori [0039] , [0037] and [0040] determining magnitude of signal output and angle with error θ.sub.E. that the error effectively repeats each mechanical cycle but the actual error pattern interpreted as ripple).

Regarding claim 9. Mori teaches a method for detecting errors in a position sensor system, particularly for detecting rotary movement ( Mori [0003] and [0005] detection sensor for a rotation position and error caused), comprising:
a first operating condition, in which a first sensor output is processed by a first signal processing unit ( Mori [0028] and [0065] Fig 1, A magnetic sensor circuit 100, a first switch circuit 2, and a signal processing circuit 3 The signal processing circuit 3 includes a differential amplifier 4 interpreted as a first operating condition has a frequency that is low frequency range noise, and can be removed by removing the low frequency range noise. In other words, flicker noise generated from the differential amplifier 4 can be removed by the chopping circuit described above and by a post-filter interpreted as filtering signal) and provided to a first system output and in which a second sensor output is processed by a second signal processing unit and provided to a second system output( Mori [0064] and [0065] Fig 1, The second switch circuit 5 is a circuit for returning the frequency of a voltage signal amplified by and output from the differential amplifier 4, the differential amplifier 4 interpreted as amplifying signal are Flicker noise has a frequency that is low frequency range noise, and can be removed by removing the low frequency range noise. In other words, flicker noise generated from the differential amplifier 4 can be removed by the chopping circuit described above and by a post-filter interpreted as filtering signal); and
a second operating condition, in which the first sensor output is processed by the second signal processing unit (Mori [0053] signal processing circuit 3 performs calculation between the respective first output signals selected by the first switch circuit 2, to thereby output second output signals interpreted as second operating condition) and provided to the first system output and in which the second sensor output is processed by the first signal processing unit and provided to the second system output (Mori [0064] second switch circuit 5 amplified by and output from the differential amplifier 4 to the original frequency of the voltage signal interpreted as second operating condition output where the first sensor output is processed by the second signal processing unit).
Mori does not teach further comprising the step of alternating between the first operating condition and the second operating condition
However Walters teaches further comprising the step of alternating between the first operating condition and the second operating condition (Walters [0030] and [0032] rotor position sensor 22 is configured to detect rotation of one of the shafts 14 and output a rotor position signal where the controller 20 interpreted step of alternating between the first operating condition and the second operating condition for swapping by transforming the stationary reference frame X, Y and the angle with mechanical dynamics θ.sub.M to rotating reference frame signals Q, D.
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Mori by incorporating the teachings of Walters.
Doing so improves the base sine and cosine signals if the base fundamental frequency and a band of frequencies can be maintained and addresses fundamental problem of maintaining tracking with acceleration and removing additional error content if the rotating reference frame captures the dynamics associated with the shaft acceleration.

Regarding claim 10. Mori and Walters teach a method according to claim 9, and Walters further teaches wherein the first system output and the second system output are processed by a control unit( Walters [0030] and [0031] controller for processing output ). It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Mori by incorporating the teachings of Walters.
Doing so improves the base sine and cosine signals if the base fundamental frequency and a band of frequencies can be maintained and addresses fundamental problem of maintaining tracking with acceleration and removing additional error content if the rotating reference frame captures the dynamics associated with the shaft acceleration.

Regarding claim 11. Mori and Walters teach a method according to claim 10, and Walters further teaches wherein the first system output is converted by a first analog-to-digital converter and the second system output is converted by a second analog-to- digital converter of the control unit or wherein the control unit multiplexes between the first system output and the second system output and converts the multiplexed signal by a common analog-to-digital converter( Walters [0029] and [0031] invertor interpreted as analog-to-digital converter for processing the signal) .
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Mori by incorporating the teachings of Walters.
Doing so improves the base sine and cosine signals if the base fundamental frequency and a band of frequencies can be maintained and addresses fundamental problem of maintaining tracking with acceleration and removing additional error content if the rotating reference frame captures the dynamics associated with the shaft acceleration..

Regarding claim 12. Mori and Walters teach a method according to claim 9, and Walters further teaches comprising the step of detecting ripples in the first system output and/or second system output caused by alternating between the first operating condition and the second operating condition, preferably over time for a static position sensor and/or over the position of the sensor(Walters [0030] and [0032] rotor position sensor 22 is configured to detect rotation of one of the shafts 14 and output a rotor position signal where the controller 20 interpreted step of alternating between the first operating condition and the second operating condition for swapping by transforming the stationary reference frame X, Y and the angle with mechanical dynamics θ.sub.M to rotating reference frame signals Q, D.
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Mori by incorporating the teachings of Walters.
Doing so improves the base sine and cosine signals if the base fundamental frequency and a band of frequencies can be maintained and addresses fundamental problem of maintaining tracking with acceleration and removing additional error content if the rotating reference frame captures the dynamics associated with the shaft acceleration.

Regarding claim 13. Mori and Walters teach a method according to claim 12, and Mori further teaches comprising the step of determining the magnitude for the ripples in the first system output and second system output ( Mori [0039] , [0037] and [0040] determining magnitude of signal output and angle with error θ.sub.E that the error effectively repeats each mechanical cycle but the actual error pattern interpreted as ripple).

Claims 7-8 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Mori (Pub No : US 2018/0231396 A1) in view of Walters (Pub No: US 2018/ 0017413 A1) in further view of Nakamura et al. ( Pub No: US 2017/0234910 A1).

Regarding claim 7. Mori and Walters teach the position sensor system according to claim 2, Mori and Walters do not teach wherein the control unit determines the second derivate of the first system output and of the second system output and detects peaks in the calculated second derivates representing errors in the first signal processing unit respectively in the second signal processing unit 
However Nakamura teaches wherein the control unit determines the second derivate of the first system output and of the second system output and detects peaks in the calculated second derivates representing errors in the first signal processing unit respectively in the second signal processing unit (Nakamura [0052] [0062] and [0069] determine peak polarity , error of the spike output signal interpreted as second derivates representing errors in the first signal processing unit respectively in the second signal processing unit).
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Mori and Walters by incorporating the teachings of Nakamura. Doing so feedback control so that common voltages of Hall electromotive force signals from the plural Hall elements match with the reference signal Vcom and to an output signal feedback network that feeds back a voltage obtained by dividing a difference between an output voltage and the reference signal Vcom. In this manner, the variations of spike signals are suppressed.

Regarding claim 8. Mori and Walters teach the position sensor system according to claim 7. Mori and Walters do not teach the wherein the control unit calculates the average of the first system output respectively of the second system output
However Nakamura teaches wherein the control unit calculates the average of the first system output respectively of the second system output (Nakamura [0103] and [0111] controller calculating the average of the system output first and second spinning switch interpreted as first system output and of the second system out ). It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Mori and Walters by incorporating the teachings of Nakamura. Doing so feedback control so that common voltages of Hall electromotive force signals from the plural Hall elements match with the reference signal Vcom and to an output signal feedback network that feeds back a voltage obtained by dividing a difference between an output voltage and the reference signal Vcom. In this manner, the variations of spike signals are suppressed.

Regarding claim 14. Mori and Walters teach a method according to claim 9, 
Mori and Walters do not teach comprising the step of calculating the second derivate of the first system output and of the second system output and detecting peaks in the calculated second derivates representing errors in the first signal processing unit respectively in the second signal processing unit
However Nakamura teaches comprising the step of calculating the second derivate of the first system output and of the second system output and detecting peaks in the calculated second derivates representing errors in the first signal processing unit respectively in the second signal processing unit (Nakamura [0052] [0062] and [0069] determine peak polarity , error of the spike output signal interpreted as second derivates representing errors in the first signal processing unit respectively in the second signal processing unit).
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Mori and Walters by incorporating the teachings of Nakamura. Doing so feedback control so that common voltages of Hall electromotive force signals from the plural Hall elements match with the reference signal Vcom and to an output signal feedback network that feeds back a voltage obtained by dividing a difference between an output voltage and the reference signal Vcom. In this manner, the variations of spike signals are suppressed.

Regarding claim 15. Mori and Walters teach a method according to claim 9,
Mori and Walters do not teach comprising the step of determining the average of the first system output and of the second system out.
However Nakamura teaches comprising the step of determining the average of the first system output and of the second system out (Nakamura [0103] and [0111] calculating the average of the system output first and second spinning switch interpreted as first system output and of the second system out .)
 It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Mori and Walters by incorporating the teachings of Nakamura. Doing so feedback control so that common voltages of Hall electromotive force signals from the plural Hall elements match with the reference signal Vcom and to an output signal feedback network that feeds back a voltage obtained by dividing a difference between an output voltage and the reference signal Vcom. In this manner, the variations of spike signals are suppressed.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZIA KHURSHID whose telephone number is (571)272-5942. The examiner can normally be reached Monday-Friday 8:45 AM - 5:15 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emmanuel Moise can be reached on 571-272-3865. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Z.K/Examiner, Art Unit 2455 

/EMMANUEL L MOISE/Supervisory Patent Examiner, Art Unit 2455